FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10034

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00252-JAT

  v.
                                                 MEMORANDUM *
RAMON AGUSTIN SALAS-
CONTRERAS, a.k.a. Agustin Salas
Contreras,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Ramon Agustin Salas-Contreras appeals from the 18-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         The record reflects the district court did not procedurally err, and the

sentence imposed is substantively reasonable under the totality of the

circumstances. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         The district court did not abuse its discretion in revoking supervised release

based on a single Grade C violation. Under the plain language of the statute and

the relevant sentencing guidelines, the court had authority to revoke on that basis.

See 18 U.S.C. § 3583(e)(3) (allowing district court to revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of

supervised release authorized by statute if it finds that the defendant violated a

condition of supervised release); U.S.S.G. § 7B1.3(a)(2)(A) (Policy Statement)

(stating that the court may revoke supervised release upon finding a Grade C

violation). Furthermore, under the circumstances, the district court did not abuse

its discretion in imposing a sentence above the Sentencing Commission’s

recommended sentencing range of 7 to 13 months. See United States v. Simtob,

485 F.3d 1058, 1063 (9th Cir. 2007) (where defendant violates supervised release

by committing a similar offense to that for which he was placed on supervised

release, “greater sanctions may be required to deter future criminal activity”).

         AFFIRMED.


                                             2                                      10-10034